Citation Nr: 9919360	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  92-04 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to an increased disability evaluation for 
irritable bowel syndrome, currently evaluated as 10 
percent disabling.

2. Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for temporomandibular 
joint dysfunction.

4. Entitlement to service connection for an ear disorder.

5. Entitlement to service connection for chronic headaches.

6. Entitlement to service connection for a gynecological 
disorder.

7. Entitlement to service connection for a hip disorder.

8. Entitlement to service connection for a foot disorder.

9. Entitlement to service connection for tendinitis of the 
Achilles tendon.

10. Entitlement to service 
connection for a bilateral wrist disorder.

11. Entitlement to service 
connection for sinusitis.

12. Entitlement to service 
connection for Grave's disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from November 1975 to 
February 1975 and from September 1981 to March 1991.

This case returns to the Board of Veterans' Appeals (Board) 
from a remand dated in April 1995.  The requested development 
has been completed to the extent possible and the case has 
been returned for appellate consideration.  This appeal 
originates from a decision dated in August 1991 by the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).



FINDINGS OF FACT

1. The service medical records reflect that the appellant 
developed a lumbar spine disorder, temporomandibular joint 
syndrome, chronic ear infections, chronic headaches, and 
chronic vaginal infections during service.

2. The post-service evidence of record reflects continuous 
complaints and treatment for a lumbar spine disorder, 
temporomandibular joint syndrome, chronic ear infections, 
chronic headaches, and chronic vaginal infections.

3. The service medical records reflect that the appellant was 
treated for tendonitis of the wrists in 1974, foot and 
ankle pain in March 1982, bursitis of the left trochanter 
in April 1982, left thigh pain in June 1982, received 
special boots for complaints of foot pain in 1988, and was 
seen for left foot pain in July 1989.

4. On service separation examination in February 1991, the 
appellant's wrists, feet, Achilles tendons and hips were 
found to be normal.

5. The post-service evidence of record does not establish the 
presence of chronic wrist, foot, Achilles tendon or hip 
disorders which have been related to the appellant's 
period of active duty. 

6. The evidence of record reflects the onset of Grave's 
disease in September 1992, approximately 18 months after 
discharge from active duty.

7. In a statement dated in October 1997, a VA physician 
indicated, among other things, that the appellant 
developed a hip disorder, foot disorder, Achilles 
tendinitis and a right wrist disorder during service and 
that Grave's disease was aggravated by service.

8. The VA physician's statement, in the absence of evidence 
of review of the claims folder or documented clinical 
findings on examination, is deemed to be based upon the 
appellant's own reported history which is shown to be 
unsupported by the objective evidence of record.

9. The record reflects various diagnoses of rhinitis and 
sinusitis and on VA examination in April 1991, the 
diagnosis was rhinosinusitis.

10. In the absence of evidence to the contrary, sinusitis is 
deemed to be part of the service-connected rhinitis 
disorder.

11. The appellant's irritable bowel syndrome is manifested 
by abdominal cramps and alternating constipation and 
diarrhea which is not shown to be severe in nature with 
essentially constant abdominal distress.



CONCLUSIONS OF LAW

1. A chronic lumbar spine disorder, temporomandibular joint 
syndrome, chronic ear infections, chronic headaches, and 
chronic vaginal infections were incurred during service.  
38 U.S.C.A. §§ 1110, 1131, 5107(West 1991); 38 
C.F.R.§ 3.303 (1998).

2. A chronic wrist disorder, foot disorder, Achilles 
tendonitis or hip disorder were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 
5107(West 1991); 38 C.F.R.§ 3.303 (1998).

3. Grave's disease was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(West 1991); 38 
C.F.R.§ 3.303 (1998).

4. Sinusitis/rhinitis was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(West 1991); 38 C.F.R.§ 3.303 (1998).

5. The schedular criteria for a disability evaluation in 
excess of 10 percent for irritable bowel syndrome are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.. 
§§ 4.1, 4.2, 4.7, 4.10, Diagnostic Code 7319 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the appellant's claims are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Her assertions regarding an increase in severity of her 
irritable bowel syndrome and the reports noted during service 
of complaints regarding her back, temporomandibular joint 
syndrome, her ears, headaches, a gynecological disorder, her 
hips, feet, Achilles tendons, wrists, sinuses as well as the 
post-service evidence regarding Grave's disease are found to 
render all of these claims plausible.

I.  Service Connection

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Idem.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added)  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; See Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Upon review of the evidence of record, the Board concludes 
that service connection is warranted for a low back disorder, 
temporomandibular joint syndrome, an ear disorder, chronic 
headaches, and a gynecological disorder.  The Board further 
finds that based upon the evidence, the appellant's sinusitis 
is deemed to be part of the previous grant of service 
connection for rhinitis in light of the various diagnoses of 
record which reflect that the appellant has 
"rhinosinusitis."  However, the preponderance of the 
evidence is against entitlement to service connection for 
disorders of the hips, feet, Achilles tendons, wrists, or for 
Grave's disease.

In reaching these conclusions, the Board notes its obligation 
to provide a written statement of the reasons or bases for 
its findings and conclusions on material issues of fact and 
law.  38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement 
must be adequate to enable a claimant to understand the 
precise basis for the Board's decision, as well as to 
facilitate review by the United States Court of Veterans 
Appeals (the Court).  See Simon v. Derwinski, 2 Vet. App. 
621, 622 (1992); Masors v. Derwinski, 2 Vet. App. 181, 188 
(1992).  To comply with this requirement, the Board must 
analyze the credibility and probative value of the evidence, 
account for evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for rejecting any evidence 
favorable to the appellant.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 
1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  Furthermore, as the Court has pointed out, the Board 
may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
If so, the claim is denied; if the evidence is in support of 
the claim or is in equal balance, the claim is allowed.  See 
also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In evaluating the appellant's claims for service connection, 
the Board finds that the documented treatment, over time, 
during service for low back complaints with various diagnoses 
including spondylolisthesis, spondylosis and degenerative 
joint disease, temporomandibular joint pain, otitis media, 
otitis externa, chronic headaches, as well as recurrent yeast 
infections, Candida and vaginitis, to be sufficient to 
support the presence of chronicity of these disorders during 
service.  See 38 C.F.R. § 3.303(b).  The post service 
evidence does not document findings to the contrary such to 
weigh against the identified chronic nature of these 
disorders during the appellant's service.  In fact, after VA 
examination in May 1996, a VA examiner in October 1997, 
indicated that these disorders, among others, had their onset 
during service.  While the RO indicated that since the VA 
physician did not furnish any objective or clinical findings 
concerning these conditions and did not give any rationale 
for his conclusion, his opinion was not entitled to any 
significant probative value, the Board finds otherwise with 
regard to the low back, temporomandibular joint syndrome, ear 
disorder, headaches and gynecological disorder.  In contrast 
to the RO's conclusion, the Board notes that the VA physician 
who authored the October 1997, opinion, was the examining VA 
physician in May 1996.  His experience in examining the 
appellant for compensation purposes approximately 17 months 
prior to offering the opinion, as well as interviewing the 
appellant prior to rendering the opinion, clearly enhances 
its probative value even though standing alone, it fails to 
provide an explanation as to how these conclusions were 
reached.  When viewed in the context of the record as a 
whole, the evidence of chronic disability noted during 
service coupled with this opinion is deemed to be sufficient 
to serve as the basis for service connection for a low back 
disorder, temporomandibular joint syndrome, chronic ear 
infections, chronic headaches and a gynecological disorder.

With respect to disorders of the hips, feet, Achilles 
tendons, wrists and Grave's disease, in contrast to the 
above, the service medical records do not reflect sufficient 
findings to identify them as chronic in nature during 
service.  The VA physician's opinion, viewed in this context 
is not found to be of the same probative value as above, in 
the absence of additional information from the physician 
providing an explanation for his conclusions since these 
disorders were not shown to be chronic in service.  In these 
circumstances, continuity of symptomatology is necessary to 
support a conclusion that the reports of these disorders only 
once or several times during service are in fact, 
representative of the onset of chronic disability.

However, the post-service evidence of record does not 
document findings to support such a conclusion.  The record 
simply does not confirm current diagnoses of disorders of the 
hips, feet, Achilles tendons or wrists which are related to 
the appellant's period of active duty.  The documented 
evidence of record, both during service and thereafter does 
not reflect recurring complaints regarding the hips, feet, 
Achilles tendons, or wrists.  Furthermore, there is no 
significant treatment for these complaints with appropriate 
identification of underlying pathology such to allow the 
Board to reasonably find the presence of chronic disorders 
during service which have continued to the present time.

With respect to Grave's disease, the evidence clearly 
reflects the appellant's onset of symptoms in September 1992.  
While the appellant has testified that she believes she 
experienced Grave's disease symptoms prior to that time and 
the VA physician indicated in his October 1997, opinion that 
the Grave's disease was related (aggravated by) to service, 
there are no findings within the service medical records or 
post-service records to support these assertions.  The VA 
physician's identification of symptoms including 
hyperactiveness, menstrual disturbance, hair loss, and 
prominent eyes were not documented during service even though 
the appellant had regular contact with medical personnel over 
an extended period of time.  While the VA physician's opinion 
and the appellant's testimony weigh in favor of her claim, in 
the absence of any additional corroborating clinical findings 
or other objective evidence, the VA physician's opinion 
regarding this disorder is deemed to be based upon the 
appellant's self-reported history, which like her testimony, 
is not supported by the documented findings within the 
evidence of record.  The appellant's history is unsupported 
and therefore, the VA physician's opinion which is not shown 
to based upon anything other than that history, is also 
unsupported.  The Board notes that on VA examination in May 
1996, there were no findings relative to Grave's disease and 
no diagnosis or opinion reported with respect to the etiology 
or onset of this disorder.

Accordingly, in view of the above and in the absence of any 
additional evidence to the contrary, entitlement to service 
connection for disorders of the hips, feet, Achilles tendons, 
and wrists as well as for Grave's disease is not warranted.

II.  Increased Disability Evaluation

Irritable Bowel Syndrome

The appellant's irritable bowel syndrome is currently 
evaluated as 10 percent disabling pursuant to Diagnostic Code 
7319.  To establish entitlement to a 30 percent evaluation, 
Code 7319 provides that there must be severe symptoms with 
diarrhea or alternating diarrhea and constipation with more 
or less constant abdominal distress.  The criteria for a 10 
percent evaluation involve moderate symptoms with frequent 
episodes of bowel disturbance with abdominal distress.  After 
careful review of the evidence of record, the Board concludes 
that the preponderance of the evidence is against the 
appellant's claim for an increased disability evaluation for 
irritable bowel syndrome.

The Board has reviewed the entire evidence of record 
including the history of the appellant's irritable bowel 
syndrome disability to ensure a more accurate evaluation.  
However, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  In reaching 
the above conclusion, the Board places particular emphasis 
upon the findings noted on VA examination in October 1996, VA 
outpatient treatment reports dated in 1997 and 1998 and the 
report from Dr. Sundar dated in April 1998, to accurately 
determine the current level of disability attributable to the 
appellant's irritable bowel syndrome.  Significantly, while 
these reports reflect complaints of diarrhea and 
constipation, the medical professionals involved have not 
characterized the appellant's symptoms as severe in nature.  
In fact, after colonoscopy in March 1998, Dr. Sundar noted in 
April 1998, that the appellant's symptoms, while they have 
not completely resolved, they have improved with a change in 
medication.  There is no additional objective evidence of 
record to establish that the appellant's irritable bowel 
syndrome is manifested by severe symptoms with diarrhea or 
alternating diarrhea and constipation with more or less 
constant abdominal distress.  

The appellant's contentions and testimony in support of her 
claim for an increased disability evaluation have been 
carefully weighed by the Board.  However, these assertions 
regarding the severity of her disorder are found to be 
outweighed by the objective medical evidence of record which 
does not document findings such to meet the criteria for a 30 
percent evaluation.  Accordingly, entitlement to an increased 
disability evaluation for irritable bowel syndrome is not 
warranted.









	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a low back disorder, temporomandibular 
joint dysfunction, chronic ear infections, chronic headaches, 
sinusitis and chronic vaginal infections is granted.

Service connection for disorders of the hips, feet, Achilles 
tendons, wrists and Grave's disease is denied.

A disability evaluation in excess of 10 percent for irritable 
bowel syndrome is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

